       Case 1:18-cv-00068 Document 416 Filed on 07/18/19 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION



 STATE OF TEXAS, et al.,
    Plaintiffs,

 v.

 UNITED STATES OF AMERICA, et al.,
    Defendants,                                     Case No. 18-cv-00068

 KARLA PEREZ, et al.,
    Defendant-Intervenors,

 and

 STATE OF NEW JERSEY,
    Defendant-Intervenor.


              JOINT UNOPPOSED MOTION TO MODIFY JUNE 24 ORDER

        Federal Defendants and Perez Defendant Intervenors’ jointly move to seek modification of

the Court’s June 24, 2019 Oral Order, that Federal Defendants respond to Defendant Intervenors’

discovery request regarding advance parole within 90 days by reviewing a sampling of 500 files.

        Federal Defendants understand the Court’s June 24 Order to be related to Perez Defendant

Intervenors’ Interrogatory 13, which requests that Federal Defendants:

        Please identify the number of approved, initial DACA applications submitted by
        individuals who indicated on their I-821D, in response to Part 3. Question 4, that
        their immigration status on June 15, 2012 was “Status Expired” or “Parole
        Expired,” and who answered in the affirmative in response to Part 3. Question 5.a.
        (“Were you EVER issued an Arrival-Departure Record”), for each Plaintiff State
        for each month during the period of June 2012 to June 2018.

        However, at the conclusion of the June 24 hearing, Perez Defendant Intervenors’ proposed

that Federal Defendants respond to a revised interrogatory. Since then, the parties have met and



                                                1
     Case 1:18-cv-00068 Document 416 Filed on 07/18/19 in TXSD Page 2 of 5



conferred to clarify the terms of the revised interrogatory and the additional time and resources

that Federal Defendants need to respond to the revised interrogatory.

       Because the Court’s June 24 Order would have required Federal Defendants to respond to

Interrogatory 13 within 90 days by reviewing a sampling of 500 files, the parties respectfully

request modification of the Court’s June 24 Order – such that Federal Defendants will respond to

the following revised interrogatory by October 14, 2019, by reviewing a random sampling of 500

responsive records:

       Please identify the total number of requestors approved for DACA between June
       2012 and June 2018:
        - With an approved Form I-485 (Application to Register Permanent Residence
           or Adjust Status), based on 8 U.S.C. § 1255(a), and
        - Who received a Class of Admission code (COA) following approval of the
           Form I-485 indicating they adjusted to Lawful Permanent Resident (LPR)
           status as an immediate relative (i.e., qualified spouse, child or parent of a
           United States citizen), and
       - With an approved Form I-131 application for an advance parole document
           based on the standards associated with the DACA policy where the Form I-131
           was approved before the Form I-485 filing date; and
       - Who was paroled into the United States by U.S. Customs and Border
           Protection on the basis of the DACA-based advance parole document (Form I-
           512L) that was issued to the DACA recipient and where such parole occurred
           before the Form I-485 was filed; and
        - Where the DACA recipient/adjustment applicant could not have met the
           requirement in 8 U.S.C. § 1255(a) to have been “inspected and admitted, or
           paroled” but for his or her entry to the United States on the DACA-based
           advance parole document.

Perez Defendant Intervenors have agreed to withdraw their interrogatories 13, 17 and 18.1 Perez

Defendant Intervenors also agree not to propound further written discovery relating to advance

parole without seeking leave of the Court.

       A Proposed Order is attached hereto.




1
 Interrogatories 17 and 18 are part of Perez Defendant Intervenors’ Fourth Set of Discovery
Requests, served on Federal Defendants on June 20, 2019.


                                                2
     Case 1:18-cv-00068 Document 416 Filed on 07/18/19 in TXSD Page 3 of 5



Dated: July 18, 2019                             Respectfully submitted,

JOSEPH H. HUNT                                   /s/ Jeffrey S. Robins
Assistant Attorney General                       JEFFREY S. ROBINS
Civil Division                                   Deputy Director
                                                 Lead Attorney
                                                 U.S. Department of Justice, Civil Division
WILLIAM C. PEACHEY                               Office of Immigration Litigation
Director, Office of Immigration Litigation       District Court Section
District Court Section                           P.O. Box 868, Washington, DC 20044
                                                 Telephone: (202) 616-1246
                                                 Facsimile: (202) 305-7000
                                                 jeffrey.robins@usdoj.gov

                                                 Attorneys for Federal Defendants



                                                 MEXICAN AMERICAN LEGAL
                                                 DEFENSE AND EDUCATIONAL FUND
                                                 By: /s/ Nina Perales (with authorization)
                                                 Nina Perales (Tex. Bar No. 24005046);
                                                 (SD of Tex. Bar No. 21127)
                                                 Attorney-in-Charge
                                                 Alejandra Ávila (Tex. Bar No. 24089252)
                                                 (SD of Tex. Bar No. 2677912)
                                                 Ernest I. Herrera (Tex. Bar No. 24094718);
                                                 (SD of Tex. Bar No. 2462211)
                                                 110 Broadway, Suite 300
                                                 San Antonio, Texas 78205
                                                 Phone: (210) 224-5476
                                                 Facsimile: (210) 224-5382
                                                 Email: nperales@maldef.org

                                                 Denise Hulett
                                                 Mexican American Legal Defense and
                                                 Educational Fund
                                                 1512 14th Street
                                                 Sacramento, CA 95814
                                                 Phone: (916) 444-3031
                                                 Email: dhulett@maldef.org
                                                 (Admitted pro hac vice)

                                                 ROPES & GRAY LLP
                                                 Douglas H. Hallward-Driemeier
                                                 2099 Pennsylvania Ave NW


                                             3
Case 1:18-cv-00068 Document 416 Filed on 07/18/19 in TXSD Page 4 of 5



                                      Washington, DC 20006-6807
                                      (202) 508-4600
                                      (202) 508-4776 (direct dial)
                                      Douglas.Hallward-
                                      Driemeier@ropesgray.com
                                      (Admitted pro hac vice)

                                      GARCÍA & GARCÍA,
                                      ATTORNEYS AT LAW P.L.L.C.
                                      Carlos Moctezuma García
                                      (Tex. Bar No. 24065265)
                                      (SD of Tex. Bar No. 1081768)
                                      P.O. Box 4545
                                      McAllen, TX 78502
                                      Phone: (956) 630-3889
                                      Facsimile: (956) 630-3899
                                      Email: cgarcia@garciagarcialaw.com

                                      Attorneys for Defendant-Intervenors




                                  4
     Case 1:18-cv-00068 Document 416 Filed on 07/18/19 in TXSD Page 5 of 5



                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Civil Rule 7.1(b), the undersigned counsel certifies that the Federal

Defendants’ counsel conferred with counsel for Plaintiff States and New Jersey intervenor on

July 16 and 17, 2019, and they do not oppose this motion.

                                                     /s/ Jeffrey S. Robins
                                                     JEFFREY S. ROBINS
                                                     Deputy Director
                                                     Lead Attorney
                                                     U.S. Department of Justice, Civil Division

                                                     Attorney for Federal Defendants


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 18, 2019, I electronically filed the foregoing with the Clerk

of the Court by using the Court’s CM/ECF system. I also certify that the foregoing document is

being served this day on all counsel of record either via transmission of Notices of Electronic

Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

who are not authorized to receive electronically Notices of Electronic Filing.


                                                     /s/ Jeffrey S. Robins
                                                     JEFFREY S. ROBINS
                                                     Deputy Director
                                                     Lead Attorney
                                                     U.S. Department of Justice, Civil Division

                                                     Attorney for Federal Defendants
      Case 1:18-cv-00068 Document 416-1 Filed on 07/18/19 in TXSD Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION



 STATE OF TEXAS, et al.,
    Plaintiffs,

 v.

 UNITED STATES OF AMERICA, et al.,
    Defendants,                                    Case No. 18-cv-00068

 KARLA PEREZ, et al.,
    Defendant-Intervenors,

 and

 STATE OF NEW JERSEY,
    Defendant-Intervenor.


       [PROPOSED] ORDER RE: JOINT MOTION TO MODIFY JUNE 24 ORDER

        WHEREFORE, upon the joint motion of counsel for Perez Defendant Intervenors and

Federal Defendants,

        IT IS HEREBY ORDERED that Federal Defendants will respond to the following

revised interrogatory by October 14, 2019, by reviewing a random sampling of 500 responsive

records:

        Please identify the total number of requestors approved for DACA between June
        2012 and June 2018:
         - With an approved Form I-485 (Application to Register Permanent Residence
            or Adjust Status), based on 8 U.S.C. § 1255(a), and
         - Who received a Class of Admission code (COA) following approval of the
            Form I-485 indicating they adjusted to Lawful Permanent Resident (LPR)
            status as an immediate relative (i.e., qualified spouse, child or parent of a
            United States citizen), and
         - With an approved Form I-131 application for an advance parole document
            based on the standards associated with the DACA policy where the Form I-131
            was approved before the Form I-485 filing date; and
    Case 1:18-cv-00068 Document 416-1 Filed on 07/18/19 in TXSD Page 2 of 2



        -   Who was paroled into the United States by U.S. Customs and Border
            Protection on the basis of the DACA-based advance parole document (Form I-
            512L) that was issued to the DACA recipient and where such parole occurred
            before the Form I-485 was filed; and
        -   Where the DACA recipient/adjustment applicant could not have met the
            requirement in 8 U.S.C. § 1255(a) to have been “inspected and admitted, or
            paroled” but for his or her entry to the United States on the DACA-based
            advance parole document.

IT IS FURTHER ORDERED that Federal Defendants need not respond to Perez Defendant

Intervenors’ interrogatories 13, 17 and 18, and Perez Defendant Intervenors will not propound

further discovery relating to advance parole without seeking leave of the Court.

SO ORDERED.

Signed on July ___, 2019, at Houston, TX.



                                             ___________________________________
                                             Honorable Andrew S. Hanen
                                             United States District Judge
